Citation Nr: 0905569	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance, or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In March 2005, the RO granted special monthly compensation, 
based on need of regular aid and attendance, from October 19, 
2004 to May 1, 2005.  In September 2005, the RO inter alia 
denied the issue of entitlement to an extension of special 
monthly compensation based on need of regular aid and 
attendance beyond May 1, 2005.  In February 2007, the RO 
granted special monthly compensation, based on housebound 
status, from August 2, 2006 to November 1, 2006.  


FINDING OF FACT

As of May 1, 2005, the Veteran is shown to be in need of 
regular aid and attendance.  


CONCLUSION OF LAW

As of May 1, 2005, the criteria for special monthly 
compensation by reason of being in need regular of aid and 
attendance have been met.  38 U.S.C.A. §§ 1114(l), 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.350, 3.352 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he is entitled to 
special monthly compensation (SMC) based on the need for aid 
and attendance, or at the housebound rate, as applicable, for 
three periods of time beginning May 1, 2005.  

In March 2005, the RO granted a temporary total evaluation 
under 38 C.F.R. § 4.30, from October 14, 2004 to May 1, 2005, 
and SMC based on need of regular aid and attendance, from 
October 19, 2004 to May 1, 2005.  In September 2005, the RO 
inter alia denied the issue of entitlement to an extension of 
SMC based on need of regular aid and attendance beyond May 1, 
2005.  The Veteran appealed.  In August 2006, the Veteran 
underwent surgery for a service-connected low back 
disability.  In February 2007, the RO granted a temporary 
total evaluation under 38 C.F.R. § 4.30, from August 2, 2006 
to November 1, 2006, and SMC based on housebound status, from 
August 2, 2006 to November 1, 2006.  

Claimants are presumed to be seeking the maximum benefit 
provided for by law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In this case, SMC, based on need of regular aid and 
attendance, is in effect from October 19, 2004 to May 1, 
2005, and SMC based on housebound status is in effect from 
August 2, 2006 to November 1, 2006.  Thus, the maximum 
benefit provided for by law is in effect from October 19, 
2004 to May 1, 2005, and there is no issue as to this time 
period.  

In this regard, as SMC at the aid and attendance rate is 
greater than SMC at the housebound rate, any "issue" as to 
whether the Veteran meets the criteria for SMC at the 
housebound rate from October 19, 2004 to May 1, 2005 is moot.  
See 38 U.S.C.A. § 1114(l), (s), 38 C.F.R. § 3.350(b), (i) 
(2008).  The issue may therefore be stated as whether the 
criteria for SMC based on need of regular aid and attendance, 
or at the housebound rate, have been met for the period from 
May 1, 2005 to August 2, 2006, and as of November 1, 2006, 
and whether the criteria for SMC based on need of regular aid 
and attendance have been met for the period from August 2, 
2006 to November 1, 2006.  

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).  

Notwithstanding the RO's aforementioned grants of temporary 
total evaluations, the veteran's disabilities are 
postoperative residuals, degenerative disc disease, evaluated 
as 40 percent disabling, scar, left thigh, with femoral 
neuropathy, evaluated as 30 percent disabling, major 
depression, evaluated as 30 percent disabling, left ankle 
sprain, evaluated as 10 percent disabling, residuals of a 
fractured malleolus, right ankle, evaluated as 10 percent 
disabling, right buttock scar, evaluated as 0 percent 
disabling (noncompensable), residuals of right iliac crest 
bone graft, evaluated as noncompensable, and erectile 
dysfunction, evaluated as noncompensable.  His combined 
evaluation is 80 percent.  In addition, a total rating on the 
basis of individual unemployability due to service-connected 
disability (TDIU) is in effect.  

As for the history of the Veteran's disabilities, private 
treatment reports show that in October 2004, the Veteran 
underwent a number of surgical procedures at the L3, L4, and 
L5 vertebrae.  Private treatment reports, dated in November 
and December of 2004, note a history herniated nucleus 
pulposus at L3-4, three back surgeries with metal implants, 
and three epidurals.  A December 2004 report notes problems 
with the head, neck and upper extremities, with diminished 
flexion and extension.  The report notes two huge plates, six 
huge screws, a spacer between L3-4, and that, "This looks 
good.  This is a good surgical procedure and everything is in 
the right place and looks excellent.  Of course, there is a 
lot of induration and swelling but no evidence of 
infection."  

The relevant medical evidence includes a VA spine examination 
report, dated in May 2005, which shows that the Veteran 
complained of decreased low back motion, numbness and 
tingling in the left lower extremity, and that he could not 
put his shoes on due to pain.  He walked with a cane in the 
right hand, did not use a brace, and had to rest after 
walking about one block.  He asserted that he might fall if 
his lower leg numbness got worse.  He stated that he could 
not bend over to pick up objects, lace his shoes, or bathe 
his lower body, and that he had difficulties with defecation.  
On examination, he had forward flexion to 45 degrees, and 0 
degrees of extension.  There was pain at the end of flexion, 
with no spasm, and no tenderness.  There was some weakness 
due to disuse.  He could not walk without a leg brace.  The 
diagnoses noted postoperative residuals, DJD (degenerative 
joint disease) of the lumbosacral spine, and left femoral 
neuropathy.  

A VA psychiatric examination report, dated in May 2005, shows 
that the Veteran complained of depression.  He stated that he 
had not worked since 1985, due to a back injury.  He asserted 
that he spent 10 to 12 hours per day laying on his back on a 
heating pad, and that he rarely left home except for 
appointments with doctors.  The Axis I diagnosis was major 
depression.  

An undated VA aid and attendance or housebound (AAHB) 
examination report, apparently received in about May 2005 
(the date is not entirely clear), contains diagnoses that 
included low back pain secondary to multiple surgeries, a 
history of a herniated C6 disc, left femoral neuropathy, 
erectile dysfunction, and depression.  The report notes the 
following: he used a cane to walk, and used a left knee 
brace.  He was able to feed himself; he required assistance 
in bathing and tending to other hygiene needs; he was able to 
care for the needs of nature; he was not confined to bed; he 
was able to sit up; he was not blind; he could leave home 
without assistance; and he did not require nursing home care.  

The examiner stated that he was unable to bend and reach his 
legs and feet, and that he needs help for bathing and such 
movements as putting his socks on.  

A VA peripheral nerves examination report, dated in May 2006, 
shows that the Veteran complained of persistent sharp low 
back pain, as well as morning stiffness, with radiation of 
pain into the bilateral lower extremities, and bilateral 
lower extremity paresthesias.  The report notes the 
following: he did not have functionally incapacitating 
episodes.  He was dependent on his wife for several day-to-
day activities.  His standing balance is limited to five 
minutes, and he could ambulate less than one block.  He wore 
a long leg brace on the left, as well as a brace for the 
right knee and right ankle.  He needed assistance in the 
shower, with his shoes and socks, and with dressing.  On 
examination, he had forward flexion to 20 degrees, and 
extension to five degrees, with pain.  Gait was antalgic, 
assisted, guarded and slow.  He required an attendant, but 
was not permanently bedridden.  He had functional vision.  He 
was accompanied by his wife for activities outside the home.  
The upper extremities were functional with normal strength 
and coordination, and ability for self-feeding.  He needs 
assistance for fastening clothing, bathing, shaving, and 
toiletry.  In the lower extremities, balance and propulsion 
were impaired, and coordination was fair.  The diagnoses 
noted degenerative changes at L3-S1 with post-surgical 
changes from spinal fusion L3-S1 with hardware, and anterior 
crural nerve neuropathy, left lower extremity.  

A July 2006 private computerized tomography (CT) report notes 
post-surgical changes, intact instrumentation L3-L5, and 
solid bone graft at L4-L5, and a large central disc extrusion 
at L2-L3 that probably impinged the nerve roots at L2 and L3, 
interbody fusion at L3-L4, and severe degenerative disc 
disease L2-L3.  

In early August 2006, the Veteran underwent procedures that 
included a lumbar discectomy at L2-L3, for neural 
decompression, radical discectomy and interbody fusion L2-L3, 
posterior spinal fusion, L2-L3, and an open reduction and 
segmental internal fixation, L2 through L4.  

A VA progress note, dated in December 2006, shows complaints 
that included low back pain, and that the Veteran reported 
that he felt better since his surgery.  He was noted to 
ambulate slowly with a cane.  

An undated VA AAHB examination report, apparently received in 
January 2007, notes diagnoses of status post multiple lumbar 
spine surgery residuals, history of herniated disc at C6, 
left femoral neuropathy, status post right knee injury, and 
"chronic low back secondary to multiple surgeries."  The 
report notes the following: he used a cane to walk, and he 
used a left knee brace; he was able to feed himself; he could 
not cook food; he required assistance in bathing and tending 
to other hygiene needs; he was not able to care for the needs 
of nature and needed assistance to use the bathroom; he was 
not confined to bed; he was able to sit up; he was not blind; 
he was able to travel but needed assistance; he did not 
require nursing home care.  The examiner stated that he 
needed "some assistance" to help him to bathe, cook food, 
take him to attend the needs of nature, and to take him to 
appointments.  

As an initial matter, in March 2005, the RO granted SMC based 
on the need for aid and attendance for the period from 
October 2004 to May 1, 2005.  The RO's decision appears to 
indicate that its grant of a temporary total evaluation under 
38 C.F.R. § 4.30 (also for the period from October 2004 to 
May 1, 2005) fulfills some of the criteria for SMC based on 
the need for aid and attendance, and that once the temporary 
total evaluation ceased, the criteria for SMC based on the 
need for aid and attendance were no longer met.  However, the 
criteria for SMC based on need of regular aid and attendance 
at 38 C.F.R. §§ 3.350 and 3.352 do not include a 100 percent 
evaluation.  

In the Board's judgment, the medical evidence is insufficient 
to show an improvement in the Veteran's condition as of May 
1, 2005 to warrant the conclusion that he no longer required 
aid and attendance as of that date.  The critical question to 
be determined in this case is whether the Veteran's service-
connected disabilities have resulted in the need for regular 
aid and attendance of another person because of resultant 
helplessness due to mental and/or physical impairment.  Here, 
the Veteran is shown to have a history of multiple low back 
surgeries, with retained hardware.  The May 2005 VA AAHB 
examination report notes that he required assistance in 
bathing and tending to other hygiene needs, that he was 
unable to bend and reach his legs and feet, and that he needs 
help for bathing and such movements as putting his socks on.  
The May 2006 VA peripheral nerves examination report states 
that the Veteran was dependent on his wife for several day-
to-day activities, that he needed assistance in the shower, 
with his shoes and socks, and with dressing, that he required 
an attendant, and that he needs assistance for fastening 
clothing, bathing, shaving, and toiletry.  The January 2007 
VA AAHB examination report notes that he could not cook food, 
that he required assistance in bathing and tending to other 
hygiene needs, that he was not able to care for the needs of 
nature, and that he needed assistance to use the bathroom.  
The examiner stated that he needed "some assistance" to 
help him to bathe, cook food, take him to attend the needs of 
nature, and to take him to appointments.  

In summary, the Veteran appears to be able to attend to some 
needs, but not others.  In such cases, it is not required 
that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be 
made, it is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  Turco.  The 
Board therefore finds that, affording the Veteran the benefit 
of all doubt, there is sufficient credible supporting 
evidence that the Veteran is in need regular of aid and 
attendance as of May 1, 2005.  The Board therefore finds that 
the criteria for special monthly compensation by reason of 
being in need regular of aid and attendance have been met as 
of May 1, 2005.  Accordingly, the claim is granted.  
Furthermore, as the Board's decision grants the appellant's 
claim of entitlement to SMC based on the need for aid and 
attendance as of May 1, 2005, any claim for SMC at the 
housebound rate is moot.  

Duties to notify and to assist

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA was 
implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.

In this case, as the Board has fully granted the greatest 
benefit sought, the Board finds that a detailed discussion of 
the VCAA is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the appellant is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

ORDER

As of May 1, 2005, special monthly compensation based on the 
need for aid and attendance is granted, subject to the 
regulations governing the award of monetary benefits.  

The issue of entitlement to special monthly compensation at 
the housebound rate is moot, and dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


